DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 08/11/2021.
        Claims 1, 5, 8, 16, 28 and 31 have been amended.

        Claims 6-7 and 21-26 have been canceled.

        Claims 2-4, 9-15, 17-20, 27, 29-30 and 32-35 have been remained.
 
        Claims 1-5, 8-20 and 27-35 are currently pending in the application.
                                                 Specification Objection
2.   The new title has been amended on 08/11/2021 and the specification objection filed on 05/12/2021 has been withdrawn.
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 1-5, 8-20 and 27-35 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         None of the prior art teaches a conductive line for a display device, comprising the third layer including a refractory metal having a multilayer structure including a plurality of stacked sub-layers, the third layer having an interface disposed between adjacent sub-layers, wherein the plurality of stacked sub-layers include the same refractory metal, in combinations with the other structures as cited in the independent claim 1.                 
       Claims 2-5 and 8-11 are directly or indirectly depend on the independent claim 1.       

       None of the prior art teaches a display device, comprising wherein the refractory metal in the second gate electrode includes a plurality of stacked sub-layers, the plurality of stacked sub-layers having an interface disposed between adjacent sub-layers, and wherein the plurality of stacked sub-layers include the same refractory metal, in combinations with the other structures as cited in the independent claim 28.                 
       Claims 29-35 are directly or indirectly depend on the independent claim 28.       

      Claims 12-20 and 27 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 05/12/2021. 
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC T DANG/Primary Examiner, Art Unit 2892